Citation Nr: 1610945	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for cold injury residuals of the right foot.

2.  Entitlement to an initial rating higher than 10 percent for cold injury residuals of the left foot.  

3.  Entitlement to service connection for a bilateral hip disability, to include as due to cold weather exposure. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for cold injury residuals of the right and left feet, assigning 10 percent ratings, and denied service connection for a bilateral hip disability. 

In October 2014, the Board remanded the case in order to afford the Veteran a hearing, which was conducted in November 2015 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  As such, there has been compliance with the Board's October 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).   

The claims file reflects that the Veteran was previously represented by a private attorney.  In August 2015, prior to re-certification of the case to the Board, the attorney notified the Veteran and the Board of his intent to withdraw his representation in accordance with 38 C.F.R. § 20.1304.  The case was subsequently re-certified to the Board, and the Veteran did not raise a concern regarding his pro se status at the time of the hearing in November 2015.  As such, there is no representation issue at this time, and the Board may proceed to adjudication.    

The issues of entitlement to initial ratings higher than 10 percent for cold injury residuals of the right and left feet and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's bilateral hip disability had its onset in service and have continued to the present time. 


CONCLUSION OF LAW

The criteria for service connection for bilateral trochanteric bursitis are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a bilateral hip disability resulting from his cold weather exposure in service.  He has a current diagnosis of bilateral trochanteric bursitis.  See, e.g., January 2010 VA examination report. 

During the Veteran's November 2015 Board hearing, he testified that he began noticing problems with his hips within a year following his cold weather exposure that led to frostbite in both of his feet (as documented in his service treatment records).  He also testified that the problems with his hips began in service.  The Veteran reported that he did not seek treatment at the time of the onset of the symptoms because he believed that the symptoms would eventually resolve on their own.  However, he testified that the problems with his hips instead continued to recur during the intervening years following his discharge from active duty.  The Veteran is competent to report cold weather exposure and the occurrence of symptoms such as hip pain, as this information is within his personal observable knowledge as a layperson.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds the Veteran to be credible in his sworn testimony regarding the onset of his symptoms in service and recurring since service.  This report of a continuity of symptoms suggests a link between his current bilateral hip disability and active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).        

There is no probative evidence to the contrary.  The January 2010 VA examiner only provided a medical opinion that addressed a secondary theory of entitlement to service connection for the bilateral hip disability.  Although a medical nexus opinion addressing direct service connection was not obtained, such is not necessary where the competent and credible evidence shows a continuity of symptoms beginning in service and recurring since service.  

Further, VA has recognized that veterans with a history of cold injury may experience signs or symptoms such as joint pain or stiffness, and increased risk of developing conditions such as arthritis or other bone abnormalities at the site of the original injury.  See VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part III, subpart iv, Chapter 4, Section E(2)(c).  The M21-1MR directs that service connection for residuals of a cold injury should be granted if the cold injury was incurred during military service and an intercurrent, nonservice-connected cause cannot be determined.  Id.  Such is the case with the Veteran's bilateral hip disability currently on appeal.             

Therefore, when resolving all doubt in the Veteran's favor, the evidence supports a finding that the Veteran's symptoms of a bilateral hip disability had their onset during active service following cold weather exposure, and service connection is warranted.                    


ORDER

Service connection for trochanteric bursitis of the right hip is granted. 

Service connection for trochanteric bursitis of the left hip is granted. 


REMAND

Regarding the Veteran's initial rating claims for cold injury residuals of the right and left feet, his most recent VA examination addressing these issues was conducted in January 2010, more than six years ago.  The Veteran has reported that these disabilities have worsened since that time.  Since the last VA examination to address the cold injury residuals of the right and left feet was conducted more than six years ago, and as the Veteran has reported a worsening of symptoms since that time, these issues should be remanded in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  If applicable, the examiner should also make a determination as to the extent and severity of any related neurologic impairment resulting from the cold injury residuals of the Veteran's right and left feet. 

On remand, the Veteran's VA treatment records should also be updated, and the Veteran should be provided an opportunity to submit any outstanding lay evidence pertaining to the severity of his cold injury residuals of the left and right feet, as well as statements concerning the impact of his service-connected disabilities on his ability to obtain and maintain gainful employment.

The Veteran's TDIU claim is inextricably intertwined with the other claims currently on appeal, including the secondary service connection claim for a psychiatric disorder that the Veteran raised during his November 2015 Board hearing.  The appropriate remedy where a claim is inextricably intertwined with other issues currently on appeal is to remand the claim pending the adjudication of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the current symptoms and severity of his cold injury residuals of the left and right feet, as well as statements concerning the impact of his service-connected disabilities on his ability to obtain and maintain gainful employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for VA examination to assess the current nature and severity of his service-connected cold injury residuals of the right and left feet. 

The examiner must rule in or exclude psychiatric manifestations of the disability.

The examiner should review the claims file, conduct all appropriate testing, and describe the findings in a legible report.  

If applicable, the examiner should also make a determination as to the extent and severity of any related neurologic impairment resulting from the cold injury residuals of the right and left feet. 

4.  Then, after conducting any additional development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU, including adjudication of whether a separate rating is warranted for psychological manifestations and/or whether secondary service connection claim for a psychiatric disorder is warranted, readjudicate the appeal.  If any benefit sought remains denied or is not granted in full, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


